Denison, J.,
dissenting.
I am forced to the conclusion that the opinion and decision reversing the decision of the Utilities Commission are wrong.
As to the retrospective nature of the limitation in the act of 1913, Sec. 56 b:
I agree that the limitation ought not to be given a retrospective effect; but it is sufficient for the defense here if it be prospective only; an effect from its own date is not retrospective but prospective. To give it effect upon actions accrued before its date does not make it retrospective. It is retrospective only when the period of limitation is made to include time which elapsed before the en*578actment of the limitation. Sohn v. Waterson, 17 Wall. U. S. 596, 21 L. ed. 737.
A law which relates to or affects things existing before its passage is not for that reason retrospective; all laws do that. As well say it is retrospective because it affects a man bom before its passage. If the effect of the law upon the existing things begins at the date of its passage and does not infringe a vested right it is a prospective law, because it has no effect except after its passage.
The limitation in the act of 1913, therefore, should be regarded as beginning to run from the date that act took effect, which was July 11, 1913. The proceeding now in question was begun January 11, 1916; the limitation, therefore, would' bar any action which accrued before January 11, 1914, unless the statute was tolled.
The case of Edelstein v. Carlile, 33 Colo. 54, 78 Pac. 680, is relied on to sustain the proposition that a statute of limitations is to be regarded as retrospective if it applies to any cause of action which accrued before its passage. That case does not so hold. The facts in it called for no such holding. The twenty year limitation on actions to recover real estate, passed in 1893, was the act there under consideration. The defendant had been in passession of the land there in question for over twenty years, but twenty years had liot elapsed since the act was passed, and the court very properly held that without retrospective action the statute had no force in that case, and there was nothing to show that a retrospective effect was intended. The quoted remarks of Mr. Justice Steele at the end and elsewhere in his opinion, by the familiar rule of construction of opinions, must be regarded only in the light of the case before him. The court could not in that case; hold the law as he seems to state it because the facts called for the application of no such law.
If then, he intended to state the law as is claimed by the majority, his statement is a dictum, and cannot be regarded as settling the question now before us.
*579The force given to the decision in Edelstein v. Carlile by the majority opinion in the present case would result in the conclusion that the twenty year statute of limitation could never protect an adverse possessor of real estate unless he entered after the statute was enacted.
For example, A. is in possession in 1881. The statute is passed in 1893. The majority opinion holds that the statute does not begin to run in favor of that possession even after its enactment nor even after it takes . effect under the constitutional ninety day rule. So even now the twenty year statute could avail A. nothing even though he had been in adverse possession till now.
I cannot assent to such a construction of the opinion in Edelstein v. Carlile. I am confident it will greatly surprise the bar, and, if that case had intended to so hold, it should be overruled. It is clear to my mind that Judge Steele’s thought was that the statute should not be construed to refer to a past transaction so as to start the statute running before its enactment. That was the only question before him. What he says is this — that if the act had expressly referred to entries on land made before its enactment it would have been a valid act, even though retrospective, if it left, as it did in that case, a reasonable time for a suit to be brought, because it affected the remedy only, and the defense would have been good, although the time between defendant’s entry and the date of the act would have been counted, but since it did not expressly so refer it would not be construed to relate back and include time previous to its enactment, because it would then be retroactive, and it ought not to be construed to be so.
In other words, if the act had been construed as plaintiff in error in that case desired, it would have been retrospective and Judge Steele rightly refused so to construe it. His remarks as applied to that case were entirely right and he was right in his conclusion; but no such case is now before us. Here the question is whether the act can begin to run at the date of its passage, on a claim previously accrued, and the principle stated in Fisher v. Hervey, 6 Colo. 16, and other decisions of this court applies.
*580Sohn v. Waterson, supra, has been approved by the Supreme Court of the United States in Union Pacific v. Laramie Stockyards Co., 231 U. S. 190, 58 L. ed. 179, 34 Sup. Ct. 101, and in other cases in that court.
The doctrine of the majority opinion leaves all claims accrued after July 11th, 1913, with no limitation at all. It is improbable that the legislature so intended. Why should they wish to limit an action which accrued July 12th and leave one that accrued July 10th unlimited?
The majority opinion takes the ground that the weight of authority is with them. We think that is not correct. The cases are so numerous that it would be impossible within the short time we have to consider the matter to even hastily read them all.
The decisions of the following states are more or less directly favorable to the majority proposition: Illinois, Iowa, Maine, Michigan, Mississippi, South Carolina, Virginia and West Virginia. The United States in Murray v. Gibson, 15 How. 421, followed Mississippi, the case coming from that state.
On the other hand we have the states of Alabama, Arkansas, Indiana, Kentucky, Massachusetts, Minnesota, Nevada, New Hampshire, New York, California, Georgia, Idaho., Kansas, Maryland, Missouri, Oklahoma, Pennsylvania, Washington, Wisconsin and the United States Court where it is free from control of state statutes.
New Hampshire was the first state to refer to retrospective laws in its constitution and in the first case considered in this state this court quoted with approval the language of the New Hampshire Supreme Court in Clark v. Clark, 10 N. H. 380, 34 Am. Dec. 165, inter alia as follows: “The statute of limitations may be changed by an extension of the time, or by an entire repeal, and affect existing causes of action, which by the existing law would soon be barred. In such cases the right of action is perfect, and no right of defense has accrued from the time already elapsed. But if a right has become vested and perfect, a law, which afterward annuls or takes it away, is retrospective.” Denver, &c., Ry. Co. v. Woodward, 4 Colo. 162, 164, 165.
*581This is the correct rule. The decisions of this court have been consistent therewith. See Willoughby v. George, 5 Colo. 80, 82; Bond v. Bank, Id. 83; Hewitt v. Colo. Spgs. Co., Id. 184; Webster v. Gaff, 6 Colo. 475, 478; Mass., &c., Co. v. Col. Loan & Trust Co., 20 Colo. 1, 38 Pac. 793.
But in Fisher v. Hervey, 6 Colo. 16, it is distinctly held that the remedial act is not within the prohibition of the constitution, should be liberally construed to the advancement of the remedy and so considered should be made retrospective and its holds accordingly, wherever the statute does not impair or disturb absolute vested rights.
Statutes of limitation have always been considered as remedial.
The rule is correctly stated by the Supreme Court of Arkansas. The statute of limitations begins to run as to contracts made before it went into operation on the day on which the statute takes effect. Baldwin v. Cross, 5 Ark. 510; Lee v. Leech, 9 Ark. 423.
Some states go still farther and apply the statute of limitations to shits pending at the date of the act. Bishop v. Wild’s Admr., 1 Har. (Del.) 87.
The cases upon this point from all points of view are collected in 25 Cye., pp. 994 and 995, where it appears that a great majority of the authorities both counting by states and by number of decisions, — and, so far as we have read, by directness of application, — are against the opinion of the majority.
The majority opinion cites Finney v. Ackerman, 21 Wis. 271. We think that case does not touch the present question. The Wisconsin rule is otherwise: Parker v. Kane, 4 Wis. 1, 65 Am. Dec. 283, 291.
I am authorized to state that Chief Justice Garrigues and Mr. Justice Butke concur in the views herein expressed. ' j